The State files its motion to strike the bill of exceptions.
It appears from the record, as here presented, that the bill of exceptions was not signed and approved by the trial judge within sixty days after its filing, as prescribed in the statute. The motion of the State is, therefore, granted and the bill of exceptions is stricken.
It may be well to observe that the statute regulating the presentment and signing of bills of exceptions now provides that a bill of exceptions must be filed in the office of the clerk of the trial court within the prescribed time; and the party filing the bill must furnish to the adverse party, or his attorney, a copy thereof, and must endorse on the original a certificate to that effect over his signature. Code 1940, Title 7, Section 822. There was non-compliance, also, with the last-mentioned requisite as to furnishing the adverse party, or his attorney, with a copy of the bill.
The bill of exceptions having been stricken and the record proper appearing to be regular in every respect, the judgment is ordered affirmed.
Affirmed. *Page 510